Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on March 31, 2021 is acknowledged.  Claims 1-3, 5, 6, 11-17, and 21-24 are examined, while claims 18, 20, 25 and 26 are withdrawn from examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 11-14, 16, 21, 24 are rejected under 35 U.S.C. 103 as being obvious over Nair (US 20160276325 A1), in view of Nakamura (US 6221972 B1).

    PNG
    media_image1.png
    376
    624
    media_image1.png
    Greyscale

Regarding Claim 1, Nair discloses a package structure (fig. 4C), comprising: a semiconductor die (components 420) ; conductive pillars (via bars 215/415), arranged aside of the semiconductor die; an insulating encapsulation (mold layer 440), encapsulating the semiconductor die and the conductive pillars, the insulating encapsulation having a first surface (top of 440) and a second surface (bottom surface of 440) opposite to the first surface; a redistribution circuit structure (redistribution layer 481), 

Nair does not disclose that the solder resist layer is photosensitive, and a material of the solder resist layer comprises a filler.
However, epoxy solder resists are often supplied in photosensitive formulations.  For example, Nakamura discloses a solder resist layer (soldering resist coating on a test piece, col 9 ln 20-30) which is photosensitive (photosensitive resin, e.g. title, e.g. col 7 ln 35-40), and a material of the solder resist layer comprises a filler (fillers between 5-60%, col 7 ln 3-9).  One of ordinary skill in the art could have applied the epoxy solder resist layer of Nakamura instead of the epoxy solder resist layer of Nair.  This would result in the claimed combination.  In the combination, the solder resist of Nakamura would provide enhanced photosetting and heat resistance, as disclosed in Nakamura at e.g. col 12 ln 12-18, while the structures of Nair would continue to transmit signal.  Nair does not disclose the photosensitivity or filler content of the epoxy solder resist of Nair, and therefore the skilled artisan would look to Nakamura to determine what compositions are appropriate.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 2, the combination of Nair and Nakamura of claim 1 further discloses that a thickness of the solder resist layer ranges from 10 um to 30 um (“a dry film thickness of 20 .mu.m”, Nakamura col 10 ln 45) along a stacking direction of the redistribution circuit structure, the insulating encapsulation, and the solder resist layer.

Regarding claim 12, Nair further discloses a plurality of second conductive elements (upper solder balls 455) located on the redistribution circuit structure (481), wherein the redistribution circuit structure is between the plurality of second conductive elements and the insulating encapsulation (440).

Regarding claim 13, Nair further discloses a package structure (Nair fig. 4C), comprising: a semiconductor die (420) having a front surface (top, active surface) and a rear surface (bottom surface) opposite to the front surface; an insulating encapsulation, laterally encapsulating the semiconductor die (mold 440); a first redistribution circuit structure (redistribution layer 481), located on the front surface of the semiconductor die; and a solder resist layer, (ABF or epoxy layers 154/454 and 152/452,) located over the rear surface of the semiconductor die.
Nair does not disclose that the solder resist layer is photosensitive, and a material of the solder resist layer comprises a filler.
However, epoxy solder resists are often supplied in photosensitive formulations.  For example, Nakamura discloses a solder resist layer (soldering resist coating on a test piece, col 9 ln 20-30) which is photosensitive (photosensitive resin, e.g. title, e.g. col 7 ln 35-40), and a material of the solder resist layer comprises a filler (fillers between 5-60%, col 7 ln 3-9).  One of ordinary skill in the art could have applied the epoxy solder resist layer of Nakamura instead of the epoxy solder resist layer of Nair.  This would result in the claimed combination.  In the combination, the solder resist of Nakamura would provide enhanced photosetting and heat resistance, as disclosed in Nakamura at e.g. col 12 ln 12-18, while the structures of Nair would continue to transmit signal.  Nair does not disclose the 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 14, Nair further discloses conductive pillars, (via bars 215/415) located aside of the semiconductor die and laterally encapsulated in the insulating encapsulation, wherein the conductive pillars are electrically connected to the first redistribution circuit structure (pillars directly contact the first redistribution layer 481); first conductive elements, located on and electrically connected to the conductive pillars (solder balls 453 and attached pad located inside the opening, forming part of the redistribution layer 451; fig. 4C and pp0049), wherein the conductive pillars are between the first redistribution circuit structure and the first conductive elements; and second conductive elements (solder balls 455), located on and electrically connected to the first redistribution circuit structure, wherein the first redistribution circuit structure is between the second conductive elements and the insulating encapsulation (481 is between second conductive elements 455 and molding material 440), wherein the first conductive elements are electrically connected to the semiconductor die through the conductive pillars and the first redistribution circuit structure, and the second conductive elements are electrically connected to the semiconductor die through the first redistribution circuit structure.
Regarding claim 16, the combination of Nair and Nakamura of claim 13 further discloses that a thickness of the solder resist layer ranges from 10µm to 30 µm (“a dry film thickness of 20 .mu.m”, 
Regarding claim 21, Nair further discloses that a portion (arbitrary portion of conductive pillar 415, annotated fig 4C) of a sidewall of each of conductive pillars being encapsulated by the insulating encapsulation is planar.
Regarding claim 24, Nair further discloses that a portion of a sidewall (portion of sidewall, annotated fig 4c, Nair) of each of conductive pillars is in contact with the insulating encapsulation (insulating encapsulation 440, annotated fig 4C) and is planar.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nair (US 20160276325 A1), in view of Nakamura, and further in view of Kang (US 20180102322 A1), as evidenced by Assessment Of The Mechanical Integrity, (Raman Thiagarajan, “Assessment Of The Mechanical Integrity Of Cu/low-k Dielectric In A Flip Chip Package” December 2012, a copy of which was attached to a previous action.) 
Regarding claim 3, Nair discloses that the solder resist layer comprises contact openings, and a surface of each of the conductive pillars is substantially coplanar to a third surface of the solder resist layer.
Nair does not disclose that the third surface of the solder resist layer is farther from the second surface of the insulating encapsulation than a fourth surface of the solder resist layer is, and the fourth surface is opposite to the third surface.  Nevertheless, extending pillars through layers is a common feature in semiconductor packaging, as it may reduce manufacturing steps required.  For example, Kang discloses pillars that extend entirely through a solder resist layer 141, so that their bottom surface are coplanar with the third surface of the solder resist layer, wherein the third surface of the solder resist 
The pillars of Nair could be extended through the solder resist layer, as in Kang.  In the combination, the pillars would still function to transfer signal through the mold material (440 Nair), while also relieving mechanical strain between the mold material and the underlying layers, as taught by e.g. Assessment Of The Mechanical Integrity at page 3.  This combination would result in the claimed limitation.  Based on the above analysis, one of ordinary skill in the art would have recognized that extending a pillar through a layer may result in improved strain characteristics, thereby reducing delamination and other defects.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 6, the combination of claim 3 above (in which the pillars of Nair extend through the solder resist layer) further discloses first conductive elements (solder balls 433, Nair) outside the contact openings and on the surfaces of the conductive pillars substantially coplanar to the third surface of the solder resist layer.   

Claim 17 and 22 are rejected under 35 U.S.C. 103 as being obvious over Nair (US 20160276325 A1), in view of Nakamura (US 6221972 B1) and further in view of Kondo (US 20110308849 A1)
Regarding claim 17, the combination of Nair and Nakamura of claim 14 further discloses a sub-package (additional die 462 and microbumps between 462 and 420, Nair) located on the solder resist layer (ABF or epoxy layers 154/454 and 152/452), the sub-package comprising at least one memory die 
Nair does not disclose an underfill, disposed in a gap between the solder resist layer and the sub-package and wrapping around sidewalls of the joints.
However, disposing an underfill around bumps connecting to a semiconductor die is common in the art.  For example, Kondo discloses an underfill (underfill resin 44, fig 18), disposed in a gap (a clearance, para 0086) between the solder resist layer (black solder resist 26) and the sub-package (semiconductor chip 40) and wrapping around sidewalls of the joints (sidewalls of bump electrodes 42).  The underfill resin of Kondo could likewise be applied around the joints of Nair, in the space between the subpackage of Nair and the solder resist of Nakamura.  This would result in the claimed combination.  In the combination, the underfill of Kondo would continue to secure the subpackage to the redistribution layers, while the solder resist of Nakamura would continue to protect against any heat from curing the underfill (Kondo, para 0090; Nakamura col 2 ln 55-64).  A person having ordinary skill in the art at the time of the filing would have recognized that an underfill may be applied next to a heat-protective solder resist layer without unexpected results.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 22, the combination of Nair and Nakamura of claim 1 further discloses: a sub-package (additional die 462 and microbumps between 462 and 420, Nair) located on the solder resist 
Nair does not disclose an underfill, disposed in a gap between the solder resist layer and the sub-package and wrapping around sidewalls of the joints.
However, disposing an underfill around bumps connecting to a semiconductor die is common in the art.  For example, Kondo discloses an underfill (underfill resin 44, fig 18), disposed in a gap (a clearance, para 0086) between the solder resist layer (black solder resist 26) and the sub-package (semiconductor chip 40) and wrapping around sidewalls of the joints (sidewalls of bump electrodes 42).  The underfill resin of Kondo could likewise be applied around the joints of Nair, in the space between the subpackage of Nair and the solder resist of Nakamura.  This would result in the claimed combination.  In the combination, the underfill of Kondo would continue to secure the subpackage to the redistribution layers, while the solder resist of Nakamura would continue to protect against any heat from curing the underfill (Kondo, para 0090; Nakamura col 2 ln 55-64).  A person having ordinary skill in the art at the time of the filing would have recognized that an underfill may be applied next to a heat-protective solder resist layer without unexpected results.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.


Regarding claim 23, the combination of Nair and Nakamura of claim 1 does not disclose that there is a die attach film between the semiconductor die and the solder resist layer.
However, it is commonplace in the art to apply a die attach film on the backside of semiconductor dies.  For example, Baek discloses a die attach film (film 140, fig 1) disposed on the back side of a die, between the semiconductor die (chip 110) and a solder resist layer (solder resist 152).  A die attach film could be added to the backside of the semiconductor dies 420 of Nair.  This would result in the claimed limitation.  In the combination, each element would continue to perform the same as it does separately.  The die attach film of Baek would adhere the die to the nearby layers and permit better thermal expansion matching, as disclosed by Baek at e.g. para 0049.  Meanwhile, the die of Nair would continue to transmit signal through the opposite active surface.  Given this, one of ordinary skill in the art at the time of filing would have recognized that adding a die attach film to the backside of a chip would predictably provide additional options for thermal matching.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nair (US 20160276325 A1) in view of Nakamura (US 6221972 B1) and further in view of Humpston (US 20050067688 A1.)
Regarding claim 5, the combination of Nair and Nakamura arguably does not explicitly disclose that an angle between the third surface of the solder resist layer and a sidewall of each of the contact 
However, forming layer openings at these angles is commonplace in the semiconductor package art.   For example, Humpston discloses a capping layer 100 (Fig. 1) wherein an angle between the third surface (top surface) of the layer 100 and a sidewall of each of the contact openings (through holes 104) is between about 5 degrees to 70 degrees from vertical (pp0235). 
The contact openings of Nair could be formed at the angle supplied by Humpston.  This would arrive at the claimed limitation of an angle between the third surface of the solder resist layer and a sidewall of each of the contact openings approximately ranges from 40 degrees to 60 degrees.  In the combination, the angled contact opening would function as before to reduce the amount of area occupied by each interconnect, as disclosed by Humpston at e.g. pp0235.  Because Nair is silent as to the exact angle of the contact openings, an artisan of ordinary skill would look to Humpston to determine what angle is appropriate.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05; In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
	

Claim 15 is rejected under 35 U.S.C. 103 as being anticipated by Nair (US 20160276325 A1) in view of Nakamura (US 6221972 B1), and further in view of So (US 20200028239 A1).

However, it is common for a backside redistribution layer to extend along the rear surface of a semiconductor die, as well as the rear surface of the mold material (as taught by Nair at e.g. para 0038.)  For example, So discloses a second redistribution circuit structure (backside wiring, 232, fig. 13), located on the rear surface of the semiconductor die (die 221) and between the insulating encapsulation (encapsulation 230) and the solder resist layer (passivation layer 270, which can be a solder resist, para 0098).  The second redistribution layer of Nair could be located on the rear surface of the semiconductor die and between the insulating encapsulation and the solder resist layer, as in So.  This combination would result in a device having a second redistribution circuit structure (redistribution layer 451, Nair fig 4C) is located on the rear surface of the semiconductor die (420) and between the insulating encapsulation (440) and the solder resist layer (452 and 454), wherein the first conductive elements (solder balls 453) are electrically connected to the semiconductor die through the second redistribution circuit structure, the conductive pillars (pillars 418), and the first redistribution circuit structure (481)  
In the combination, the second redistribution layer (of both Nair and So) would continue to transfer signal along the back side of the semiconductor die.  Nair is silent as to whether a redistribution layer located on the backside of the encapsulating material likewise extends along the backside of the semiconductor die.  Therefore the skilled artisan would look to So to determine if this extension was appropriate.   
.

 Response to Arguments
Regarding the 102(a)(1) rejection over Nair:
	Applicant argues that Nair does not disclose the newly-added limitation requiring the solder resist layer to be photosensitive (see, e.g. page 15, 16 of applicant’s reply of 09/28/2021).
Examiner’s response:
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, epoxy solder resists are often supplied in photosensitive formulations.  Therefore, a new ground(s) of rejection is made in view of Nair over Nakamura.  

Regarding the 103 rejection over Nair in view of Reliability Studies:
	Applicant argues that the combination of Nair and Reliability studies does not disclose the newly-added limitation requiring the solder resist layer to be photosensitive (see, e.g. page 15, 16 of applicant’s reply of 09/28/2021).
Examiner’s response:
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, epoxy solder resists are often supplied in photosensitive formulations.  Therefore, a new ground(s) of rejection is made in view of Nair over Nakamura.    


Applicant argues that none of the references cited for dependent claims, e.g. Humpston and So, discloses a photosensitive solder resist.  (see, e.g. page 17-18 of applicant’s reply of 09/28/2021).
Examiner’s response:
Applicant’s arguments with respect to a theoretical rejection of claims 1 and 13 over these references have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140001583 A1 of Teh et. al, discloses use of alternating photosensitive and non-photosensitive ABF layers in redistribution layers, e.g. para 0061, figs 10, 13.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M-F, 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817
	
/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812